Mb., Oi-ixee Justice Del Tobo
delivered the opinion of the conrt.
José Sella Velez brought an action ih the District Conrt, of Ponce against Librada Pacheco and Francisco Alvarado for the nullity of certain acts and for- damages as a consequence thereof.
Defendant Librada Pacheco, a resident of Ponce, demurred to the complaint.- The other defendant, Francisco Alvarado, a resident of Jayuya of the Judicial District of Arecibo, also demurred to the complaint and moved for a change of venue to the district court of his domicile. The plaintiff objected and the court sustained the motion for a change of venue. The plaintiff moved for reconsideration and was overruled, whereupon he appealed to this conrt.
The appellee contends that in a personal action of this hind the defendant has the right to have the case tried in the district where he resides. We should be entirely in accord if the appellee were the only defendant, hut there is another defendant, Librada Pacheco, who resides in the *603District of Ponce where the action was brought. In such a case the Supreme Court of California has said:
“The test is: Does one of the necessary parties reside in the county where the action was .brought? If so, the- case should be tried there.” Hellman v. Logan, 148 Cal. 58,
The decision of this court in the case of Nieves v. Heirs of Mangual, 31 P.R.R. 524, was based on the case just cited as well as on others referred to in volume 1 of Parral’s Code of Civil Procedure, page 276. The view of this court on that matter was plainly settled.
The ruling appealed from should be reversed and the case remanded for further proceedings not inconsistent with this opinion.